Glen Ceremony Chief Financial Officer Travelzoo Inc. 590 Madison Avenue, 37th Floor New York, NY 10022 Via EDGAR November 16, 2011 Mr. Patrick Gilmore Accounting Branch Chief Division of Corporation Finance United States Securities Exchange Commission treet N.E. Washington, D.C. 20549-7410 Re: Travelzoo Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 File No. 000-50171 Comment Letter dated November 3, 2011 Dear Mr. Gilmore: We have received the further comment letter referred to above.The letter requested a response by November 17, ten business days after the date of the letter.We are in the process of preparing our response. Following up on my telephone discussion with Joyce Sweeney of the Commission staff, Travelzoo Inc. requests an extension of time to respond to the comment letter to December 7, 2011. If you require any additional information, please contact me at (650) 943-2409 or by emailto gceremony@travelzoo.com. Sincerely, /s/ Glen Ceremony Glen Ceremony Chief Financial Officer 1/1
